 ROTHSCHILD-KAUFMAN CO., INC.353ROTHSCHILD-KAUFMAN CO., INC., D/B/A TAYLORED SLACKS OF HOLLY-WOODandLos ANGELES JOINT BOARD-AMALGAMATED CLOTHINGWORKERS OFAMERICA, CIO, PETITIONER.CaseNo.21-RC-2114.February 27, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Jerome A. Reiner, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting. commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Employer manufactures garments, including ladies', men's, andboys' slacks, and ladies' waistcoats, at its plant in Los Angeles.ThePetitioner desires to be certified as the bargaining representative ofall cutters, spreaders, markers, ticketers, and any other employees inthe cutting department at this plant.The Employer contends thatonly a plant-wide unit is appropriate.Among the employees in the cutting area 1 are cutters and a spreader.The cutters spread as well as cut, and also do some marking.Thespreader has been employed with the Employer for 4 months, is train-ing to become a cutter, and has done a little end cutting.The cuttersand spreaders work only in the cutting area, and there is no inter-change of employees between the cutting area and other areas of theEmployer's plant.The average hourly pay of the cutters and thespreader is substantially higher than the average pay of other hourlypaid production workers.The cutters and spreader work underthe direction of the designer.We find that the cutters are highlyskilled employees.'There is no cutting department physically separated from the rest of the plant, butthere is an area where only cutting is done.98 NLRB No. 51. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer contends that he prefers to hire men without ex-perienceand have them become cutters within6 weeks.The recorddoesnot indicate that this plan has actually been carried out.More-over,we note that the State of California and the Veterans Adminis-tration have an apprentice program in the Los Angeles area underwhich an employee at the end of 2 years is considered to be only a.beginnercutter.Accordingly, we reject the Employer's contentionthat the cutters and the spreader are not skilled employees.The Employeralso arguesthat the Petitioner is estopped to'claim'cutters as an appropriate unit because it is attemptingto organizeand is seekingto represent all production employees of the Employer.This is essentially an argument that if we allow the unit, the present,extent of organization would be the controlling factor .2We do notagree.Wholly apart from the extent of organization, we have re-,cently held a unit of cutters appropriate on facts substantiallysimilarto those present in this case.3Upon the entire record, we find that the Employer's cutters consti-tute a homogeneous group of highly skilled employees, with interestsseparateand apart from those of the Employer's other employees.Accordingly, we conclude that the cutters and the spreader constitutea unit appropriate for the purposes of collective bargaining.'There are other employees employed in the cuttingarea, amongwhom is a marker .5The marker had prior marking experience beforehe was employed by the Employer, and has been with the Employer7 years.The marker carries out the first step in the cutting operation.He determines the width of the fabric and lays out the cardboardpattern on paper the length of the lay.He traces the patterns onthe paper marker according to sizes in such a manner as will ultimatelyutilize the least amount of cloth.The marker then passes the papermarker to the spreader for the second step in the cutting operation.Although he is not qualified to cut cloth, he works at the cutting tableunder the supervision of the designer, who also supervises the cutters,and is the highest paid employee in the cutting area.As noted above,occasionally the cutters mark.Under these circumstances, we find hehas a closecommunity of employment interest with the cutters, and weshall therefore include the marker in the unit.2 Section 9(c) (5) of the Act reads : "In determining whether a unit is appropriatefor the purposes specified in subsection (b) the extent to which the employees haveorganized shall not be controlling."2Sir James,Inc, 97NLRB 1572.4 Ibid.5A woolen boy, who carries bolts of cloth from shelves,brings them to the cutting table,and returns them to the shelves ; and a bundle girl, who bundles the cloth which has beencut, also work in the cutting area.However, we find these two employees are unskilledand have no community of employment interest with the cutters THE GREAT ATLANTIC & PACIFIC TEA COMPANY355We find that all cutters and spreaders at the Employer's LosAngeles, California, plant, including markers, but excluding thewoolen boy, the bundle girl, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.6[Text of Direction of Election omitted from publication in thisvolume.]6 In its petition,the Petitioner states that it desires to represent a "ticketer."It is notclear from the record which employee is meant by this term. If he is a cutter,spreader,marker, or has a community of employment interest such as exists between these employees,he is included in the unit..THE GREAT ATLANTIC&PACIFIC TEACOMPANYandTEAMSTERS UNIONCLERICALWORKERS,LOCAL 521,1PETITIONER.Case No. 8-RC-1293.February 27, 1952Decision and Direction of ElectionUpon a petition duly filed, a hearing was held before Carroll L.Martin, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.2Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Murdock, andStyles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The parties agree that the Intervenor, Retail Clerks Interna-tional Association, Local 880, AFL,' is a labor organization withinthe meaning of the Act. The Intervenor, however, has refused toacknowledge that either Local 521, or the original petitioner, Retailand Wholesale Employer Union, Independent, herein called the In-dependent, is or was a labor organization within the meaning of theAct.The record shows that the Independent, organized in May 1951,was an organization in which employees participated and which ex-isted for the purpose of dealing with employers concerning wages,xThe name of the Petitioner appears as amended at the hearing and will be referred toherein asLocal 521.2F or reasons set forth in paragraph numbered 2, the action of,the hearing officer inpermitting the amendment of the petition is hereby affirmed.2The Intervenor was permitted to intervene on the basis of its recently expired contractwith the Employer,covering the unit sought by the Petitioner.98 NLRB No. 55.